       Case 1:19-mj-00207-SAB Document 16 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                          Case No. 1:19-mj-00207-SAB-1

12                            Plaintiff,                  ORDER RE SECOND AMENDED JOINT
                                                          MOTION TO MODIFY CONDITION OF
13     vs.                                                PROBATION PURSUANT TO 18 U.S.C.
                                                          §3563(c)
14     MARY D. MEGALLI,
                                                          (ECF No. 13)
15                            Defendant.

16

17           At the stipulation of the parties, an order issued amending Defendant Mary D.

18   Megalli’s terms of probation on October 8, 2020. (ECF No. 13.) On October 12, 2020, the

19   parties filed a stipulation to modify the conditions of probation. (ECF No. 14.) On October

20   20, 2020, a second amended stipulation was filed to modify Defendant’s conditions of

21   probation. The current stipulation provides that dates that the Defendant will be attending a

22   DUI course.

23           While it does not appear necessary to amend the conditions of probation as the

24   defendant was not previously ordered to attend class on a specific date, the Court amend the

25   conditions of probation as the parties have stipulated that the dates of the class be included as a

26   term of Defendant’s probation.

27           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant’s

28   term of probation is modified to include the following additional condition.
      Case 1:19-mj-00207-SAB Document 16 Filed 10/21/20 Page 2 of 2



 1            Defendant shall attend The Florida Safety Council DUI Virtual Level 2-DUI

 2            Course on November 4, 5, and 6, 2020.

 3            All other terms of probation remain in full force and effect.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     October 21, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                     2
